                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 TODD BONDS,                                           Case No. 1: 19-cv-1059
      Plaintiff,                                       Barrett, J.
                                                       Litkovitz, M.J.
        vs.

JACK CASINO, et al.,                                   REPORT AND
     Defendants.                                       RECOMMENDATION

        Plaintiff, a resident of Cincinnati, Ohio, brings this prose civil action against Jack Casino

and Kelli Doe, a food and beverage supervisor at Jack Casino. By separate Order, plaintiff has

been granted leave to proceed informa pauperis pursuant to 28 U.S.C. § 1915. This matter is

before the Court for a sua sponte review of plaintiffs complaint to determine whether the

complaint, or any portion of it, should be dismissed because it is frivolous, malicious, fails to

state a claim upon which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        In enacting the original informa pauperis statute, Congress recognized that a "litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits." Denton

v. Hernandez, 504 U.S. 25, 31 (1992) (quotingNeitzke v. Williams, 490 U.S. 319, 324 (1989)).

To prevent such abusive litigation, Congress has authorized federal courts to dismiss an in

forma pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see

also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be dismissed as frivolous when the

plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke, 490

U.S . at 328-29; see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990). An action

has no arguable legal basis when the defendant is immune from suit or when plaintiff claims a

violation of a legal interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action
 has no arguable factual basis when the allegations are delusional or rise to the level of the

irrational or "wholly incredible." Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The

Court need not accept as true factual allegations that are "fantastic or delusional" in reviewing

a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting

Neitzke, 490 U.S. at 328).

        Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S .C. § 1915 (e)(2)(B)(ii). A complaint filed by

a pro se plaintiff must be "liberally construed" and "held to less stringent standards than forn1al

pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token, however, the

complaint " must contain sufficient factual matter, accepted as true, to ' state a claim to relief

that is plausible on its face. "' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at 470-71

("dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to state a

claim" under§§ l 915A(b)(l) and l 915(e)(2)(B)(ii)).

        "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged. "

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not "accept as true a legal conclusion couched as a

factual allegation." Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain "detailed factual allegations," it must provide

"more than an unadorned, the-defendant-unlawfully-harmed-me accusation." Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers " labels and conclusions" or "a



                                                  2
 formulaic recitation of the elements of a cause of action will not do." Twombly, 550 U.S. at

 555. Nor does a complaint suffice if it tenders "naked assertion[s] " devoid of "further factual

enhancement." Id. at 557. The complaint must "give the defendant fair notice of what the ...

claim is and the grounds upon which it rests." Erickson, 551 U.S. at 93 (citations omitted).

        The pro se complaint states that plaintiff is publicly known as "Fame Rothstein," a sports

handicapper who runs a podcast called the "Fame Rothstein Sports Investing Show." (Id.).

Plaintiff alleges that on July 29, 2019, he was served undercooked pancakes at Jack Casino. He

alleges that as a result, he suffered painful and persistent diarrhea and nausea. He alleges he was

treated at the hospital, but Jack Casino refuses to pay for plaintiffs medical bill.

        The complaint also alleges that on November 12, 2019, plaintiff ordered hot tea while

patronizing Jack Casino. Plaintiff sipped the tea and noticed a "booger" on the outside of the tea

cup. He complained to Kelli Doe, who stated the substance on the cup was part of a lemon. She

wiped the substance with a towel and threw it away, despite plaintiffs request that she preserve

the substance for lab analysis. Plaintiff alleges that following the incident, he noticed a white

security guard staring at him. The security guard later asked plaintiff to leave the casino because

plaintiff was not drinking or gaming. Plaintiff alleges he advised the guard he was going to play

as soon as he regained his strength "after the booger incident," but the guard nevertheless

escorted plaintiff out of the casino and told him to come back in 24 hours.

       Plaintiff alleges that one week prior to this incident, he "was skipped over for service by

a white female bartender with red-hair, while she chose to serve three white men first whom

Plaintiff was in clearly before these men." (Doc. 1-1 at 8). Plaintiff, who is black, complained

to Kelli Doe, who offered him a free lunch/dinner.




                                                 3
        Plaintiff returned to Jack Casino Thanksgiving morning. The same security guard stood

near plaintiff and observed him. Plaintiff felt uncomfortable and left the casino. Plaintiff alleges

this was harassment which has inhibited plaintiff from returning to Jack Casino and has caused

damage to plaintiffs "sports investing business." Plaintiff alleges he "cannot use face-to-face

contact with his own patrons or to secure patrons and subscriptions to Plaintiffs podcast as he is

so freely able to do in Indiana." (Doc. 1-1 at 6). Plaintiff states:

        While sports wagering is not legal in Ohio as of this filing, it is widely known that
        the legislature has several bills proposed and Ohio is expected to become legal at
        some point in 2020. However, with the behavior of the casino and its employees,
        Plaintiff has lost money and continues to lose money as he cannot canvas in the
        downtown Cincinnati Casino, due to the harassment, intimidation, retaliation and
        other illegal treatment from the Casino and its employees.

(Doc. 1-1 at 6).

        The complaint alleges claims for attempted murder, violation of the Anti-Tampering Act,

18 U.S.C. § 1365, spoliation of evidence, discrimination in a public place of accommodation,

retaliation, harassment, and intimidation. (Doc. 1-1 , Complaint). As relief, plaintiff seeks

monetary and injunctive relief.

       Plaintiffs allegations are insufficient to state a claim with an arguable basis in law over

which this federal Court has subject matter jurisdiction.

       Plaintiff may not bring claims for attempted murder or a violation of the Anti-Tampering

Act, 18 U .S.C. § 1365, as criminal actions in the federal courts are initiated by the United States

Attorney. 28 U.S.C. § 547; Fed. R. Crim. P. 7(c). The claims plaintiff seeks to bring allege

criminal, rather than civil, offenses for which plaintiff has no private cause of action. Hamilton

v. Reed, 29 F. App' x 202, 204 (6th Cir. 2002) (citing Morganroth & Morganroth v. DeLorean,

123 F.3d 374, 386 (6th Cir. 1997)). See also Chan v. Merrill Lynch, Pierce, Fenner & Smith

Inc., No. 05CV4196, 2006 WL 1210540, at *3 (D.N.J. May 3, 2006) (no private federal cause of


                                                 4
 action for violation of federal "anti-tempering" statute). Therefore, these claims should be

 dismissed.

         Plaintiffs complaint fails to state a claim for discriminatory retaliation, harassment, or

 intimidation under 42 U.S.C. § 1983. In order to maintain an action under 42 U.S.C. § 1983,

plaintiff must allege that a person acting under color of state law deprived him of some right

secured by the Constitution or laws of the United States. Graham v. National Collegiate Athletic

Ass 'n, 804 F.2d 953, 957 (6th Cir. 1986) (citingParratt v. Taylor, 451U.S.527, 535 (1981),

overruled in part on other grounds, Daniels v. Williams, 474 U.S. 327 (1986)). Assuming,

arguendo, that plaintiff seeks to bring an equal protection claim based on discriminatory

retaliation, harassment, or intimidation, his claim cannot proceed because there is no state action

as required under § 1983. As explained by one court in a similar case:

        One possible statute, 42 U .S.C. § 1983, provides a cause of action for denial of
        equal protection under the Fourteenth Amendment against state government
        officials. Parratt v. Taylor, 451 U.S. 527, 535 (1981). The Casino is a private
        party, not a government entity. A private party may be held liable under § 1983
        only when the party "acted together with or .. . obtained significant aid from state
        officials" and did so to such a degree that its actions may properly be characterized
        as "state action." Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982). A
        Defendant may also be considered a state actor if the Defendant exercises powers
        traditionally reserved to a state. Jackson v. Metropolitan Edison Co. , 419 U.S. 345,
        352 (1974). There are no facts in the Complaint to suggest that in this case, the
        Casino could be sued as a government entity under§ 1983.

Moore v. Horseshoe Casino , No. 1:15 CV 471 , 2015 WL 4743804, at *2 (N.D. Ohio Aug. 11,

2015). Likewise, plaintiff in this case has failed to allege conduct that could plausibly be

characterized as state action. Therefore, these claims should be dismissed.

        Plaintiff also alleges he suffered discrimination in a place of public accommodation.

(Doc. 1-1at8). To the extent plaintiff seeks to bring a claim under 42 U.S.C. § 1981, which

prohibits intentional racial discrimination by both public and private actors in the context of

contractual relationships, the complaint fails to state a claim for relief. To state a claim for relief

                                                   5
under § 1981 in the non-employment context, plaintiff must allege facts showing that: (1) he

belongs to a protected class of persons who are subject to discrimination on the basis of their

race; (2) he sought to make or enforce a contract for services ordinarily provided by the

defendant; and (3) he was "denied the right to enter into or enjoy the benefits or privileges of the

contractual relationship" in that (a) he "was deprived of services while similarly situated persons

outside the protected class were not" or (b) he was treated in a "markedly hostile manner" and in

a manner that a reasonable person would find "objectively discriminatory." Christian v. Wal-

Mart Stores, Inc., 252 F.3d 862, 867-68 (6th Cir. 2001 ). Assuming, arguendo, that the first two

elements of a § 1981 claim are met, plaintiff has not stated a claim for relief under § 1981.

Plaintiff fails to allege facts which, if accepted as true, could establish the third element.

Plaintiff alleges that a week prior to the tea incident, a white female bartender served three white

men before she served plaintiff. (Doc. 1-1 at 8). Plaintiff does not claim he was refused service.

Further, absent allegations of any additional circumstances surrounding the transaction, the order

in which the bartender at Jack Casino served patrons of different races at a bar on one occasion is

insufficient to support a finding that the bartender treated any patron in a "markedly hostile

manner" that a reasonable person would find "objectively unreasonable." Plaintiffs contention

that the bartender "skipped over" him before serving the white patrons does not lead to a

different result. Plaintiff has not alleged any objective facts to permit a reasonable individual to

find that the bartender's actions in serving plaintiff and the other patrons at the bar in the order

alleged showed markedly hostility toward plaintiff or were "objectively discriminatory." A

reasonable person could not infer based on the facts alleged that race was the reason plaintiff was

not served before the other patrons.




                                                  6
        Finally, to the extent plaintiff brings a state law claim for spoliation of evidence, this

Court lacks jurisdiction over the claim because there is no diversity of citizenship between

plaintiff and defendants. See 28 U.S.C. § 1332(a); Caterpillar Inc. v. Lewis, 519 U.S. 61 , 68

(l 996). In addition, because plaintiffs federal law claims should be dismissed, the Court would

no longer have original jurisdiction and should decline to exercise supplemental jurisdiction over

the supplemental state law claim. See 28 U.S.C. § 1367(c)(3). Accordingly, plaintiff's state law

claim should be dismissed without prejudice.

                        IT IS THEREFORE RECOMMENDED THAT:

        1. Plaintiff's federal law claims be dismissed with prejudice.

       2. The Court decline to exercise supplemental jurisdiction over plaintiff's state law
claims and dismiss the state law claims without prejudice to refiling in state court.

        3. The Court certify pursuant to 28 U.S.C. § l 915(a) that for the foregoing reasons an
appeal of any Order adopting this Report and Recommendation would not be taken in good faith
and therefore deny plaintiff leave to appeal informa pauperis. Plaintiff remains free to apply to
proceed informa pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800,
803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., I 05 F.3d 274, 277
(6th Cir. 1997).



Date:   /ti?../!t'/; 9                         ~4u-n/~
                                               Karen L. LitkoVitZ
                                               United States Magistrate Judge




                                                  7
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



TODD BONDS,                                           Case No. 1:19-cv-1059
     Plaintiff,                                       Barrett, J.
                                                      Litkovitz, M.J.
        VS.


JACK CASINO, et al.,
     Defendants.

                                             NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum oflaw in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party' s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 8
